           Case 2:21-cv-00095-JLR-DWC Document 41 Filed 07/20/21 Page 1 of 4




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      DANIEL PEREZ,
                                                         CASE NO. 2:21-cv-00095-JLR-DWC
11                             Plaintiff,
                                                         ORDER ON MOTION TO AMEND
12              v.

13      KATHRYN GREY, et al.,

14                             Defendant.

15
            The District Court referred this 42 U.S.C. § 1983 civil rights action to United States
16
     Magistrate Judge David W. Christel. Plaintiff, proceeding pro se and in forma pauperis, filed this
17
     civil rights complaint under 42 U.S.C. § 1983. Dkt. 1, 12. Before the Court is Plaintiff’s Second
18
     Motion to Amend Complaint. Dkt. 39.
19
                                             BACKGROUND
20
            Plaintiff, an inmate currently housed at the Monroe Corrections Center (MCC), initiated
21
     this action January 2021. Dkt. 1.
22
            On February 10, 2021, the Court completed screening of Plaintiff’s claims and directed
23
     service of Plaintiff’s Complaint upon the Washington State Attorney General’s Office as well as
24


     ORDER ON MOTION TO AMEND - 1
           Case 2:21-cv-00095-JLR-DWC Document 41 Filed 07/20/21 Page 2 of 4




 1 Defendants Kathryn Grey, Douglas McLane, Michael Wright, Laurance Harrod, Cameron

 2 Johnson, Hunter Dire. Dkt. 6. Notably, the Complaint also named “John and Jane Does 1-5.”

 3 Dkt. 5 at 5.

 4          On February 17, 2021, Plaintiff filed his first Motion to Amend, seeking to add Steve

 5 Ewing as a Defendant. Dkt. 8.

 6          On March 11, 2021, the Court granted Plaintiff’s first Motion to Amend. Dkt.11.

 7          On June 9, 2021, Plaintiff filed his Second Motion to Amend, in which he seeks to again

 8 amend his Complaint to replace John and Jane Does 1-5 with the following named Defendants:

 9                ⋅   Jeremy Seeley

10                ⋅   Jack Warner

11                ⋅   Lisa Anderson

12                ⋅   Traci Drake
13                ⋅   Melida (sic) Ferrel
14                ⋅   Kari Styles
15
                  ⋅   Sonia Mills
16
                  ⋅   Karie Rainer
17
                  ⋅   Camden Couse
18
                  ⋅   T. Macleod
19
     Dkt. 39.
20
            In addition, Plaintiff’s proposed Second Amended Complaint contains facts not included
21
     in previous versions of his complaint, omits his Second Claim, and amends his First Claim to add
22
     the Fourteenth Amendment to his alleged First Amendment violation. Dkt. 39.
23
            Defendants have not responded to this motion, and the time for doing so has expired.
24


     ORDER ON MOTION TO AMEND - 2
           Case 2:21-cv-00095-JLR-DWC Document 41 Filed 07/20/21 Page 3 of 4




 1                                              STANDARD

 2          Pursuant to Federal Rule of Civil Procedure (Rule) 15(a)(1):

 3          A party may amend its pleading once as a matter of course within: (A) 21 days after
            serving it, or (B) if the pleading is one to which a responsive pleading is required,
 4          21 days after service of a responsive pleading or 21 days after service of a motion
            under Rule 12(b), (e), or (f), whichever is earlier.
 5
            Pursuant to Rule 15(a)(2) of the Federal Rules of Civil Procedure:
 6
            In all other cases, a party may amend its pleading only with the opposing party’s
 7          written consent or the court’s leave. The court should freely give leave when justice
            so requires.
 8
           “Rule 15(a) is very liberal and leave to amend ‘shall be freely given when justice so
 9
     requires.’” AmerisourceBergen Corp. v. Dialysis West, Inc., 445 F.3d 1132, 1136 (9th Cir.
10
     2006). “In determining whether leave to amend is appropriate, the district court considers ‘the
11
     presence of any of four factors: bad faith, undue delay, prejudice to the opposing party, and/or
12
     futility.’” Owens v. Kaiser Foundation Health Plan, Inc., 244 F.3d 708, 712 (9th Cir. 2001)
13
     (quoting Griggs v. Pace Am. Group, Inc., 170 F.3d 877, 880 (9th Cir. 1999)).
14
                                               DISCUSSION
15
           Since Plaintiff has already amended his pleading once, he can no longer amend pursuant
16
     to Rule 15(a)(1). Defendants have not provided written consent to allow Plaintiff to amend,
17
     however this Court finds Plaintiff may amend pursuant to Rule 15(a)(2).
18
           Plaintiff’s Motion primarily seeks to amend his Complaint to name previously unnamed
19
     John and Jane Doe defendants, and to clarify his claim for relief. There is no evidence of bad
20
     faith, no undue delay or prejudice to the opposing party, and no reason to believe at this stage
21
     that the proposed amendment is futile.
22
     ///
23
     ///
24


     ORDER ON MOTION TO AMEND - 3
           Case 2:21-cv-00095-JLR-DWC Document 41 Filed 07/20/21 Page 4 of 4




 1                                           CONCLUSION

 2          Plaintiff’s Second Motion to Amend Complaint (Dkt. 39) is GRANTED, and the clerk is

 3 directed to file it.

 4          Dated this 20th day of July, 2021.

 5

 6
                                                      A
                                                      David W. Christel
 7                                                    United States Magistrate Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER ON MOTION TO AMEND - 4
